      Case 2:20-cv-01009-JMA-SIL Document 12 Filed 07/13/20 Page 1 of 2 PageID #: 107


The GrayBar Building                                                                         1599 Post Road East
420 Lexington Ave., Suite 300                                                                Westport, CT 06880
New York, NY 10170                                                                       (203) 256-8600 – Phone
(212) 490-6050 – Phone                                                                    (203) 255-5700 - Phone
(212) 490-6070 - Fax                                                                        (203) 256-8615 – Fax
                                                                                            (203) 255-5702 - Fax




                                               July 13, 2020


      Honorable Joan M. Azrack
      United States District Judge
      United States District Court
      Eastern District of New York
      Long Island Courthouse
      100 Federal Plaza
      Central Islip, NY 11722

                                Plaza Marine Inc. and Plaza Fueling Agents
                                   v. Bouchard Transportation Co., Inc.
                                 USDC, EDNY - 20 Civ. 1009 (JMA)(SIL)
                                                File: 4766

      Dear Judge Azrack:

             Our law firm represents plaintiffs Plaza Marine Inc. and Plaza Fueling Agents (collectively
      “Plaza”) in the captioned action which involves claims against defendant Bouchard Transportation
      Co., Inc. in personam and various vessels in rem for failure to pay for marine fuel (commonly
      known as “bunkers”) that plaintiffs supplied to the vessels, which are all tugboats or pushboats.

              With the filing of an Amended Verified Complaint on February 27, 2020, plaintiffs alleged
      claims covering eleven invoices in the total amount of $465,274.66. Fortunately, defendant then
      proceeded to make several payments to plaintiffs that reduced the amount owed on the claims to
      just $55,053.78 on two invoices. In part because they were encouraged by defendant’s substantial
      paydown of its indebtedness, plaintiffs provided additional fuel to four of the defendant vessels
      (the FREDERICK E. BOUCHARD, J. GEORGE BETZ, JANE A. BOUCHARD and DENISE A.
      BOUCHARD) in March. The value of the fuel supplied in these bunker stems came to
      $179,801.76.

             Unfortunately, defendant has still not paid the $55,053.78 that is due under the Amended
      Verified Complaint and it has also not paid for the fuel that was furnished to the four vessels in
      March. Accordingly, plaintiffs would like to file a Second Amended Complaint that would keep
      the two remaining claims described in paragraphs 25 and 26 of the first Amended Complaint and
      add the four new claims. The total ad damnum in the Second Amended Complaint would be
Case 2:20-cv-01009-JMA-SIL Document 12 Filed 07/13/20 Page 2 of 2 PageID #: 108




$234,855.54 plus interest, costs and legal fees. Bouchard Transportation Co., Inc. would remain
as the sole in personam defendant and only five of the eight vessels named in the Amended
Verified Complaint would be named in the Second Amended Complaint.

         Too much time has passed since the filing of the Amended Verified Complaint for plaintiffs
to file a Second Amended Complaint “as a matter of course,” to use the language of Rule 15(a)(1)
of the Federal Rules of Civil Procedure. This shifts the focus to Rule 15(a)(2), which provides as
follows:

       Other Amendments. In all other cases, a party may amend its pleading only with the
       opposing party's written consent or the court's leave. The court should freely give
       leave when justice so requires.

        On July 7th, the undersigned wrote to John J. Walsh of Freehill, Hogan & Mahar, counsel
for defendant Bouchard in this action, “to request that you provide Bouchard’s written consent that
Plaza may file a Second Amended Complaint on the basis of the six unpaid invoices.” However,
Mr. Walsh advised the undersigned by email on Friday, July 10th, that “I have been instructed to
withdraw from representing the Defendants in this matter and will be filing motion papers next
week.” In a telephone conversation with Mr. Walsh today, the undersigned asked if it may be
possible for him to consent to the filing of the Second Amended Complaint before he leaves the
case. However, Mr. Walsh reiterated that his only instructions are to file a motion to withdraw as
counsel.

       Since plaintiffs are unable to obtain “the opposing party’s written consent,” in accordance
with Rule 15(a)(2), they must seek leave of Court to file the Second Amended Complaint.

         In accordance with Section IV(B) of Your Honor’s Individual Rules, plaintiffs respectfully
request the scheduling of a pre-motion conference to consider their application for permission to
file a motion to obtain leave allowing plaintiffs to file a Second Amended Complaint in this action.
If, as anticipated, defendant Bouchard’s attorneys file a motion to withdraw, as they have indicated
will happen, perhaps the Court can simply “so order” this letter to allow plaintiffs to proceed with
the requested filing.

                                                       Respectfully submitted,

                                              Lennon, Murphy & Phillips, LLC




                                              By

                                                          Keith W. Heard

cc: Freehill, Hogan & Mahar
    Attn: John J. Walsh, Esq.


                                                   2
